UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1941


NICOLE YVETTE WINSTON,

                  Plaintiff - Appellant,

          v.

AIR FORCE REVIEW BOARDS AGENCY,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:16-cv-01796-PJM)


Submitted:   November 22, 2016              Decided:    November 29, 2016


Before DIAZ and    THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nicole Yvette Winston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nicole Yvette Winston appeals the district court’s order

denying her motions for reconsideration and for discovery.             We

have     reviewed   the   record   and   find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Winston v. Air Force Review Bds. Agency, No. 8:16-cv-

01796-PJM (D. Md. July 27, 2016).        We deny Winston’s motion for

transcript at government expense and dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                  AFFIRMED




                                    2